(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    HOWES, WARDEN v. FIELDS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

   No. 10–680.      Argued October 4, 2011—Decided February 21, 2012
Respondent Fields, a Michigan state prisoner, was escorted from his
  prison cell by a corrections officer to a conference room where he was
  questioned by two sheriff’s deputies about criminal activity he had al-
  legedly engaged in before coming to prison. At no time was Fields
  given Miranda warnings or advised that he did not have to speak
  with the deputies. As relevant here: Fields was questioned for be-
  tween five and seven hours; Fields was told more than once that he
  was free to leave and return to his cell; the deputies were armed, but
  Fields remained free of restraints; the conference room door was
  sometimes open and sometimes shut; several times during the inter-
  view Fields stated that he no longer wanted to talk to the deputies,
  but he did not ask to go back to his cell; after Fields confessed and
  the interview concluded, he had to wait an additional 20 minutes for
  an escort and returned to his cell well after the hour when he gener-
  ally retired.
    The trial court denied Fields’ motion to suppress his confession
  under Miranda v. Arizona, 384 U. S. 436, and he was convicted. The
  Michigan Court of Appeals affirmed, rejecting Fields’ contention that
  his statements should have been suppressed because he was subject-
  ed to custodial interrogation without a Miranda warning. The Unit-
  ed States District Court for the Eastern District of Michigan subse-
  quently granted Fields habeas relief under 28 U. S. C. §2254(d)(1).
  Affirming, the Sixth Circuit held that the interview was a custodial
  interrogation within the meaning of Miranda, reasoning that Mathis
  v. United States, 391 U. S. 1, “clearly established,” §2254(d)(1), that
  isolation from the general prison population, combined with question-
  ing about conduct occurring outside the prison, makes any such in-
  terrogation custodial per se.
2                         HOWES v. FIELDS

                                Syllabus

Held:
    1. This Court’s precedents do not clearly establish the categorical
 rule on which the Sixth Circuit relied. The Court has repeatedly de-
 clined to adopt any such rule. See, e.g., Illinois v. Perkins, 496 U. S.
 292. The Sixth Circuit misread Mathis, which simply held, as rele-
 vant here, that a prisoner who otherwise meets the requirements for
 Miranda custody is not taken outside the scope of Miranda because
 he was incarcerated for an unconnected offense. It did not hold that
 imprisonment alone constitutes Miranda custody. Nor does the
 statement in Maryland v. Shatzer, 559 U. S. ___, ___, that “[n]o one
 questions that [inmate] Shatzer was in custody for Miranda purpos-
 es” support a per se rule. It means only that the issue of custody was
 not contested in that case. Finally, contrary to respondent’s sugges-
 tion, Miranda itself did not hold that the inherently compelling pres-
 sures of custodial interrogation are always present when a prisoner is
 taken aside and questioned about events outside the prison walls.
 Pp. 4–7.
    2. The Sixth Circuit’s categorical rule—that imprisonment, ques-
 tioning in private, and questioning about events in the outside world
 create a custodial situation for Miranda purposes—is simply wrong.
 Pp. 8–13.
       (a) The initial step in determining whether a person is in Miran-
 da custody is to ascertain, given “all of the circumstances surround-
 ing the interrogation,” how a suspect would have gauged his freedom
 of movement. Stansbury v. California, 511 U. S. 318, 322, 325. How-
 ever, not all restraints on freedom of movement amount to Miranda
 custody. See, e.g., Berkemer v. McCarty, 468 U. S. 420, 423. Shatzer,
 distinguishing between restraints on freedom of movement and Mi-
 randa custody, held that a break in Miranda custody between a sus-
 pect’s invocation of the right to counsel and the initiation of subse-
 quent questioning may occur while a suspect is serving an
 uninterrupted term of imprisonment. If a break in custody can occur,
 it must follow that imprisonment alone is not enough to create a cus-
 todial situation within the meaning of Miranda. At least three strong
 grounds support this conclusion: Questioning a person who is already
 in prison does not generally involve the shock that very often accom-
 panies arrest; a prisoner is unlikely to be lured into speaking by a
 longing for prompt release; and a prisoner knows that his questioners
 probably lack authority to affect the duration of his sentence. Thus,
 service of a prison term, without more, is not enough to constitute
 Miranda custody. Pp. 8–12.
       (b) The other two elements in the Sixth Circuit’s rule are like-
 wise insufficient. Taking a prisoner aside for questioning may neces-
 sitate some additional limitations on the prisoner’s freedom of move-
                     Cite as: 565 U. S. ____ (2012)                     3

                                Syllabus

  ment, but it does not necessarily convert a noncustodial situation into
  Miranda custody. Isolation may contribute to a coercive atmosphere
  when a nonprisoner is questioned, but questioning a prisoner in pri-
  vate does not generally remove him from a supportive atmosphere
  and may be in his best interest. Neither does questioning a prisoner
  about criminal activity outside the prison have a significantly greater
  potential for coercion than questioning under otherwise identical cir-
  cumstances about criminal activity within the prison walls. The co-
  ercive pressure that Miranda guards against is neither mitigated nor
  magnified by the location of the conduct about which questions are
  asked. Pp. 12–13.
     3. When a prisoner is questioned, the determination of custody
  should focus on all of the features of the interrogation. The record in
  this case reveals that respondent was not taken into custody for Mi-
  randa purposes. While some of the facts lend support to his argu-
  ment that Miranda’s custody requirement was met, they are offset by
  others. Most important, he was told at the outset of the interroga-
  tion, and reminded thereafter, that he was free to leave and could go
  back to his cell whenever he wanted. Moreover, he was not physical-
  ly restrained or threatened, was interviewed in a well-lit, average-
  sized conference room where the door was sometimes left open, and
  was offered food and water. These facts are consistent with an envi-
  ronment in which a reasonable person would have felt free to termi-
  nate the interview and leave, subject to the ordinary restraints of life
  behind bars. Pp. 13–16.
617 F. 3d 813, reversed.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, THOMAS, and KAGAN, JJ., joined. GINSBURG, J.,
filed an opinion concurring in part and dissenting in part, in which
BREYER and SOTOMAYOR, JJ., joined.
                        Cite as: 565 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–680
                                   _________________


CAROL HOWES, WARDEN, PETITIONER v. RANDALL
               LEE FIELDS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE SIXTH CIRCUIT

                              [February 21, 2012]


   JUSTICE ALITO delivered the opinion of the Court.
   The United States Court of Appeals for the Sixth Circuit
held that our precedents clearly establish that a prisoner
is in custody within the meaning of Miranda v. Arizona,
384 U. S. 436 (1966), if the prisoner is taken aside and
questioned about events that occurred outside the prison
walls. Our decisions, however, do not clearly establish
such a rule, and therefore the Court of Appeals erred in
holding that this rule provides a permissible basis for
federal habeas relief under the relevant provision of the
Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), 28 U. S. C. §2254(d)(1). Indeed, the rule ap-
plied by the court below does not represent a correct inter-
pretation of our Miranda case law. We therefore reverse.
                                          I
  While serving a sentence in a Michigan jail, Randall
Fields was escorted by a corrections officer to a conference
room where two sheriff’s deputies questioned him about
allegations that, before he came to prison, he had engaged
in sexual conduct with a 12-year-old boy. In order to get to
the conference room, Fields had to go down one floor and
2                         HOWES v. FIELDS

                          Opinion of the Court

pass through a locked door that separated two sections
of the facility. See App. to Pet. for Cert. 66a, 69a. Fields
arrived at the conference room between 7 p.m. and 9 p.m.1
and was questioned for between five and seven hours.2
  At the beginning of the interview, Fields was told that
he was free to leave and return to his cell. See id., at 70a.
Later, he was again told that he could leave whenever he
wanted. See id., at 90a. The two interviewing deputies
were armed during the interview, but Fields remained free
of handcuffs and other restraints. The door to the confer-
ence room was sometimes open and sometimes shut. See
id., at 70a–75a.
  About halfway through the interview, after Fields had
been confronted with the allegations of abuse, he became
agitated and began to yell. See id., at 80a, 125a. Fields
testified that one of the deputies, using an expletive, told
him to sit down and said that “if [he] didn’t want to coop-
erate, [he] could leave.” Id., at 89a; see also id., at 70a–
71a. Fields eventually confessed to engaging in sex acts
with the boy. According to Fields’ testimony at a suppres-
sion hearing, he said several times during the interview
that he no longer wanted to talk to the deputies, but he
did not ask to go back to his cell prior to the end of the
interview. See id., at 92a–93a.
  When he was eventually ready to leave, he had to wait
——————
  1 Fields testified that he left his cell around 8 p.m. and that the in-

terview began around 8:30 p.m. App. to Pet. for Cert. 77a. Both the
Michigan Court of Appeals and the Sixth Circuit stated that the inter-
view began between 7 p.m. and 9 p.m. See id., at 4a, 54a.
  2 The Court of Appeals stated that the interview lasted for approxi-

mately seven hours, see id., at 4a, a figure that appears to be based
on the testimony of one of the interviewing deputies, see id., at 123a.
Fields put the number of hours between five and five and a half, saying
the interview began around 8:30 p.m. and continued until 1:30 a.m. or 2
a.m. See id., at 77a. The Michigan Court of Appeals stated that the
interview ended around midnight, which would put the length of the
interview at between three and five hours.
                    Cite as: 565 U. S. ____ (2012)                  3

                        Opinion of the Court

an additional 20 minutes or so because a corrections of-
ficer had to be summoned to escort him back to his cell,
and he did not return to his cell until well after the hour
when he generally retired.3 At no time was Fields given
Miranda warnings or advised that he did not have to
speak with the deputies.
   The State of Michigan charged Fields with criminal
sexual conduct. Relying on Miranda, Fields moved to
suppress his confession, but the trial court denied his
motion. Over the renewed objection of defense counsel,
one of the interviewing deputies testified at trial about
Fields’ admissions. The jury convicted Fields of two
counts of third-degree criminal sexual conduct, and the
judge sentenced him to a term of 10 to 15 years of impris-
onment. On direct appeal, the Michigan Court of Appeals
affirmed, rejecting Fields’ contention that his statements
should have been suppressed because he was subjected to
custodial interrogation without a Miranda warning. The
court ruled that Fields had not been in custody for pur-
poses of Miranda during the interview, so no Miranda
warnings were required. The court emphasized that
Fields was told that he was free to leave and return to his
cell but that he never asked to do so. The Michigan Su-
preme Court denied discretionary review.
   Fields then filed a petition for a writ of habeas corpus in
Federal District Court, and the court granted relief. The
Sixth Circuit affirmed, holding that the interview in the
conference room was a “custodial interrogation” within
the meaning of Miranda because isolation from the general
prison population combined with questioning about con-
duct occurring outside the prison makes any such interro-
gation custodial per se. The Court of Appeals reasoned
that this Court clearly established in Mathis v. United
——————
  3 Fields testified that his normal bedtime was 10:30 p.m. or 11 p.m.

See id., at 78a.
4                     HOWES v. FIELDS

                     Opinion of the Court

States, 391 U. S. 1 (1968), that “Miranda warnings must
be administered when law enforcement officers remove an
inmate from the general prison population and interrogate
him regarding criminal conduct that took place outside the
jail or prison.” 617 F. 3d 813, 820 (CA6 2010); see also id.,
at 818 (“The central holding of Mathis is that a Miranda
warning is required whenever an incarcerated individual
is isolated from the general prison population and interro-
gated, i.e.[,] questioned in a manner likely to lead to self-
incrimination, about conduct occurring outside of the
prison”). Because Fields was isolated from the general
prison population and interrogated about conduct occur-
ring in the outside world, the Court of Appeals found that
the state court’s decision was contrary to clearly estab-
lished federal law as determined by this Court in Mathis.
617 F. 3d, at 823.
   We granted certiorari. 562 U. S. ___ (2011).
                              II
  Under AEDPA, a federal court may grant a state pris-
oner’s application for a writ of habeas corpus if the state-
court adjudication pursuant to which the prisoner is held
“resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States.” 28 U. S. C. §2254(d)(1). In this context, “clearly
established law” signifies “the holdings, as opposed to the
dicta, of this Court’s decisions.” Williams v. Taylor, 529
U. S. 362, 412 (2000).
  In this case, it is abundantly clear that our precedents
do not clearly establish the categorical rule on which the
Court of Appeals relied, i.e., that the questioning of a
prisoner is always custodial when the prisoner is removed
from the general prison population and questioned about
events that occurred outside the prison. On the contrary,
we have repeatedly declined to adopt any categorical rule
                 Cite as: 565 U. S. ____ (2012)           5

                     Opinion of the Court

with respect to whether the questioning of a prison inmate
is custodial.
   In Illinois v. Perkins, 496 U. S. 292 (1990), where we
upheld the admission of un-Mirandized statements elicit-
ed from an inmate by an undercover officer masquerading
as another inmate, we noted that “[t]he bare fact of cus-
tody may not in every instance require a warning even when
the suspect is aware that he is speaking to an official, but
we do not have occasion to explore that issue here.” Id., at
299 (emphasis added). Instead, we simply “reject[ed] the
argument that Miranda warnings are required whenever
a suspect is in custody in a technical sense and converses
with someone who happens to be a government agent.”
Id., at 297.
   Most recently, in Maryland v. Shatzer, 559 U. S. ___
(2010), we expressly declined to adopt a bright-line rule
for determining the applicability of Miranda in prisons.
Shatzer considered whether a break in custody ends the
presumption of involuntariness established in Edwards v.
Arizona, 451 U. S. 477 (1981), and, if so, whether a prison-
er’s return to the general prison population after a custo-
dial interrogation constitutes a break in Miranda custody.
See 559 U. S., at ___ (slip op., at 3–4). In considering the
latter question, we noted first that “[w]e have never decid-
ed whether incarceration constitutes custody for Miranda
purposes, and have indeed explicitly declined to address
the issue.” Id., at ___ (slip op., at 13) (citing Perkins,
supra, at 299; emphasis added). The answer to this ques-
tion, we noted, would “depen[d] upon whether [incar-
ceration] exerts the coercive pressure that Miranda was
designed to guard against—the ‘danger of coercion [that]
results from the interaction of custody and official inter-
rogation.’ ” 559 U. S., at ___ (slip op., at 13) (quoting
Perkins, supra, at 297).
   In concluding that our precedents establish a categorical
rule, the Court of Appeals placed great weight on the
6                         HOWES v. FIELDS

                          Opinion of the Court

decision in Mathis, but the Court of Appeals misread the
holding in that case. In Mathis, an inmate in a state
prison was questioned by an Internal Revenue agent and
was subsequently convicted for federal offenses. The
Court of Appeals held that Miranda did not apply to this
interview for two reasons: A criminal investigation had
not been commenced at the time of the interview, and
the prisoner was incarcerated for an “unconnected offense.”
Mathis v. United States, 376 F. 2d 595, 597 (CA5 1967).
This Court rejected both of those grounds for distinguish-
ing Miranda, 391 U. S., at 4, and thus the holding in
Mathis is simply that a prisoner who otherwise meets the
requirements for Miranda custody is not taken outside the
scope of Miranda by either of the two factors on which
the Court of Appeals had relied. Mathis did not hold
that imprisonment, in and of itself, is enough to constitute
Miranda custody.4 Nor, contrary to respondent’s submis-
sion, see Brief for Respondent 14, did Oregon v. Mathia-
son, 429 U. S. 492, 494 (1977) (per curiam), which simply
restated in dictum the holding in Mathis.
   The Court of Appeals purported to find support for its
per se rule in Shatzer, relying on our statement that “[n]o
one questions that Shatzer was in custody for Miranda
purposes” when he was interviewed. 559 U. S., at ___ (slip
op., at 13). But this statement means only that the issue
of custody was not contested before us. It strains credulity
to read the statement as constituting an “unambiguous
conclusion” or “finding” by this Court that Shatzer was in
custody. 617 F. 3d, at 822.
   Finally, contrary to respondent’s suggestion, see Brief
for Respondent 12–15, Miranda itself did not clearly es-

——————
    4 Indeed,
            it is impossible to tell from either the opinion of this Court
or that of the court below whether the prisoner’s interview was routine
or whether there were special features that may have created an
especially coercive atmosphere.
                     Cite as: 565 U. S. ____ (2012)                    7

                          Opinion of the Court

tablish the rule applied by the Court of Appeals. Miranda
adopted a “set of prophylactic measures” designed to ward
off the “ ‘inherently compelling pressures’ of custodial
interrogation,” Shatzer, supra, at ___ (slip op., at 4) (quot-
ing Miranda, 384 U. S., at 467), but Miranda did not hold
that such pressures are always present when a prisoner
is taken aside and questioned about events outside the
prison walls. Indeed, Miranda did not even establish that
police questioning of a suspect at the station house is
always custodial. See Mathiason, supra, at 495 (declining
to find that Miranda warnings are required “simply be-
cause the questioning takes place in the station house, or
because the questioned person is one whom the police
suspect”).
  In sum, our decisions do not clearly establish that a
prisoner is always in custody for purposes of Miranda
whenever a prisoner is isolated from the general prison
population and questioned about conduct outside the
prison.5
——————
   5 The state-court decision applied the traditional context-specific

analysis to determine whether the circumstances of respondent’s
interrogation gave rise to “the coercive pressure that Miranda was
designed to guard against.” Shatzer, 559 U. S., at ___ (slip op., at 13).
The court first observed: “That a defendant is in prison for an unrelated
offense when being questioned does not, without more, mean that he
was in custody for the purpose of determining whether Miranda warn-
ings were required.” App. to Pet. for Cert. 56a (internal quotation
marks omitted and emphasis added). In this case, the court noted, the
“defendant was unquestionably in custody, but on a matter unrelated to
the interrogation.” Ibid. The Sixth Circuit concluded that the state
court thereby limited Miranda in a way rejected by Mathis v. United
States, 391 U. S. 1 (1968), and “curtail[ed] the warnings to be given
persons under interrogation by officers based on the reason why the
person is in custody.” Id., at 4–5. We think the better reading is that
the state court merely meant to draw a distinction between incarcera-
tion and Miranda custody. This reading is supported by the state
court’s subsequent consideration of whether the facts of the case were
likely to create an atmosphere of coercion. App. to Pet. for Cert. 56a.
8                     HOWES v. FIELDS

                     Opinion of the Court 


                            III

  Not only does the categorical rule applied below go well
beyond anything that is clearly established in our prior
decisions, it is simply wrong. The three elements of that
rule—(1) imprisonment, (2) questioning in private, and (3)
questioning about events in the outside world—are not
necessarily enough to create a custodial situation for
Miranda purposes.
                             A
   As used in our Miranda case law, “custody” is a term of
art that specifies circumstances that are thought generally
to present a serious danger of coercion. In determining
whether a person is in custody in this sense, the initial
step is to ascertain whether, in light of “the objective cir-
cumstances of the interrogation,” Stansbury v. Califor-
nia, 511 U. S. 318, 322–323, 325 (1994) (per curiam), a
“reasonable person [would] have felt he or she was not at
liberty to terminate the interrogation and leave.” Thomp-
son v. Keohane, 516 U. S. 99, 112 (1995). And in order to
determine how a suspect would have “gauge[d]” his “free-
dom of movement,” courts must examine “all of the cir-
cumstances surrounding the interrogation.” Stansbury,
supra, at 322, 325 (internal quotation marks omitted).
Relevant factors include the location of the questioning,
see Shatzer, supra, at ___–___ (slip op., at 13–16), its
duration, see Berkemer v. McCarty, 468 U. S. 420, 437–438
(1984), statements made during the interview, see Mathi-
ason, supra, at 495; Yarborough v. Alvarado, 541 U. S.
652, 665 (2004); Stansbury, supra, at 325, the presence or
absence of physical restraints during the questioning, see
New York v. Quarles, 467 U. S. 649, 655 (1984), and the
release of the interviewee at the end of the questioning,
see California v. Beheler, 463 U. S. 1121, 1122–1123
(1983) (per curiam).
   Determining whether an individual’s freedom of move-
                  Cite as: 565 U. S. ____ (2012)             9

                      Opinion of the Court

ment was curtailed, however, is simply the first step in the
analysis, not the last. Not all restraints on freedom of
movement amount to custody for purposes of Miranda.
We have “decline[d] to accord talismanic power” to the
freedom-of-movement inquiry, Berkemer, supra, at 437,
and have instead asked the additional question whether
the relevant environment presents the same inherently
coercive pressures as the type of station house questioning
at issue in Miranda. “Our cases make clear . . . that the
freedom-of-movement test identifies only a necessary and
not a sufficient condition for Miranda custody.” Shatzer,
559 U. S., at ___ (slip op., at 14).
   This important point is illustrated by our decision in
Berkemer v. McCarty, supra. In that case, we held that
the roadside questioning of a motorist who was pulled over
in a routine traffic stop did not constitute custodial inter-
rogation. Id., at 423, 441–442. We acknowledged that “a
traffic stop significantly curtails the ‘freedom of action’ of
the driver and the passengers,” and that it is generally “a
crime either to ignore a policeman’s signal to stop one’s car
or, once having stopped, to drive away without permis-
sion.” Id., at 436. “[F]ew motorists,” we noted, “would feel
free either to disobey a directive to pull over or to leave the
scene of a traffic stop without being told they might do so.”
Ibid. Nevertheless, we held that a person detained as a
result of a traffic stop is not in Miranda custody because
such detention does not “sufficiently impair [the detained
person’s] free exercise of his privilege against self-
incrimination to require that he be warned of his consti-
tutional rights.” 468 U. S., at 437. As we later put it,
the “temporary and relatively nonthreatening detention in-
volved in a traffic stop or Terry stop does not constitute
Miranda custody,” Shatzer, supra, at ___ (slip op., at 14)
(citation omitted). See Terry v. Ohio, 392 U. S. 1 (1968).
   It may be thought that the situation in Berkemer—the
questioning of a motorist subjected to a brief traffic stop—
10                    HOWES v. FIELDS

                      Opinion of the Court

is worlds away from those present when an inmate is
questioned in a prison, but the same cannot be said of
Shatzer, where we again distinguished between restraints
on freedom of movement and Miranda custody. Shatzer,
as noted, concerned the Edwards prophylactic rule, which
limits the ability of the police to initiate further question-
ing of a suspect in Miranda custody once the suspect
invokes the right to counsel. We held in Shatzer that this
rule does not apply when there is a sufficient break in
custody between the suspect’s invocation of the right to
counsel and the initiation of subsequent questioning. See
559 U. S., at ___ (slip op., at 13-16). And, what is signifi-
cant for present purposes, we further held that a break
in custody may occur while a suspect is serving a term in
prison. If a break in custody can occur while a prisoner is
serving an uninterrupted term of imprisonment, it must
follow that imprisonment alone is not enough to create a
custodial situation within the meaning of Miranda.
   There are at least three strong grounds for this conclu-
sion. First, questioning a person who is already serving a
prison term does not generally involve the shock that very
often accompanies arrest. In the paradigmatic Miranda
situation—a person is arrested in his home or on the
street and whisked to a police station for questioning—
detention represents a sharp and ominous change, and the
shock may give rise to coercive pressures. A person who is
“cut off from his normal life and companions,” Shatzer,
supra, at ___ (slip op., at 7), and abruptly transported from
the street into a “police-dominated atmosphere,” Miranda,
384 U. S., at 456, may feel coerced into answering
questions.
   By contrast, when a person who is already serving a
term of imprisonment is questioned, there is usually no
such change. “Interrogated suspects who have previously
been convicted of crime live in prison.” Shatzer, 559 U. S.,
at ___ (slip op., at 14). For a person serving a term of
                  Cite as: 565 U. S. ____ (2012)           11

                      Opinion of the Court

incarceration, we reasoned in Shatzer, the ordinary re-
strictions of prison life, while no doubt unpleasant, are
expected and familiar and thus do not involve the same
“inherently compelling pressures” that are often present
when a suspect is yanked from familiar surroundings in
the outside world and subjected to interrogation in a police
station. Id., at ___ (slip op., at 4).
  Second, a prisoner, unlike a person who has not been
sentenced to a term of incarceration, is unlikely to be
lured into speaking by a longing for prompt release. When
a person is arrested and taken to a station house for inter-
rogation, the person who is questioned may be pressured
to speak by the hope that, after doing so, he will be al-
lowed to leave and go home. On the other hand, when a
prisoner is questioned, he knows that when the question-
ing ceases, he will remain under confinement. Id., at ___–
___, n. 8 (slip op., at 14–15, n. 8).
  Third, a prisoner, unlike a person who has not been
convicted and sentenced, knows that the law enforcement
officers who question him probably lack the authority to
affect the duration of his sentence. Id., at ___–___ (slip
op., at 14–15). And “where the possibility of parole exists,”
the interrogating officers probably also lack the power to
bring about an early release. Ibid. “When the suspect has
no reason to think that the listeners have official power
over him, it should not be assumed that his words are
motivated by the reaction he expects from his listeners.”
Perkins, 496 U. S., at 297. Under such circumstances,
there is little “basis for the assumption that a suspect . . .
will feel compelled to speak by the fear of reprisal for
remaining silent or in the hope of [a] more lenient treat-
ment should he confess.” Id., at 296–297.
  In short, standard conditions of confinement and associ-
ated restrictions on freedom will not necessarily implicate
the same interests that the Court sought to protect when
it afforded special safeguards to persons subjected to
12                    HOWES v. FIELDS

                     Opinion of the Court

custodial interrogation. Thus, service of a term of impris-
onment, without more, is not enough to constitute Miran-
da custody.
                               B
   The two other elements included in the Court of Ap-
peals’ rule—questioning in private and questioning about
events that took place outside the prison—are likewise
insufficient.
   Taking a prisoner aside for questioning—as opposed
to questioning the prisoner in the presence of fellow in-
mates—does not necessarily convert a “noncustodial situa-
tion . . . to one in which Miranda applies.” Mathiason, 429
U. S., at 495. When a person who is not serving a prison
term is questioned, isolation may contribute to a coercive
atmosphere by preventing family members, friends, and
others who may be sympathetic from providing either
advice or emotional support. And without any such assis-
tance, the person who is questioned may feel overwhelm-
ing pressure to speak and to refrain from asking that the
interview be terminated.
   By contrast, questioning a prisoner in private does not
generally remove the prisoner from a supportive atmos-
phere. Fellow inmates are by no means necessarily
friends. On the contrary, they may be hostile and, for a
variety of reasons, may react negatively to what the ques-
tioning reveals. In the present case, for example, would
respondent have felt more at ease if he had been ques-
tioned in the presence of other inmates about the sexual
abuse of an adolescent boy? Isolation from the general
prison population is often in the best interest of the inter-
viewee and, in any event, does not suggest on its own
the atmosphere of coercion that concerned the Court in
Miranda.
   It is true that taking a prisoner aside for questioning
may necessitate some additional limitations on his free-
                 Cite as: 565 U. S. ____ (2012)           13

                     Opinion of the Court

dom of movement. A prisoner may, for example, be re-
moved from an exercise yard and taken, under close
guard, to the room where the interview is to be held. But
such procedures are an ordinary and familiar attribute of
life behind bars. Escorts and special security precautions
may be standard procedures regardless of the purpose for
which an inmate is removed from his regular routine and
taken to a special location. For example, ordinary prison
procedure may require such measures when a prisoner is
led to a meeting with an attorney.
   Finally, we fail to see why questioning about criminal
activity outside the prison should be regarded as having a
significantly greater potential for coercion than question-
ing under otherwise identical circumstances about crimi-
nal activity within the prison walls. In both instances,
there is the potential for additional criminal liability and
punishment. If anything, the distinction would seem to
cut the other way, as an inmate who confesses to miscon-
duct that occurred within the prison may also incur ad-
ministrative penalties, but even this is not enough to tip
the scale in the direction of custody. “The threat to a
citizen’s Fifth Amendment rights that Miranda was de-
signed to neutralize” is neither mitigated nor magnified by
the location of the conduct about which questions are
asked. Berkemer, 468 U. S., at 435, n. 22.
   For these reasons, the Court of Appeals’ categorical rule
is unsound.
                             IV 

                              A

   When a prisoner is questioned, the determination of
custody should focus on all of the features of the interroga-
tion. These include the language that is used in summon-
ing the prisoner to the interview and the manner in which
the interrogation is conducted. See Yarborough, 541 U. S.,
at 665. An inmate who is removed from the general prison
14                    HOWES v. FIELDS

                      Opinion of the Court

population for questioning and is “thereafter . . . subjected
to treatment” in connection with the interrogation “that
renders him ‘in custody’ for practical purposes . . . will be
entitled to the full panoply of protections prescribed by
Miranda.” Berkemer, 468 U. S., at 440.
   “Fidelity to the doctrine announced in Miranda requires
that it be enforced strictly, but only in those types of situa-
tions in which the concerns that powered the decision are
implicated.” Id., at 437; see Shatzer, 559 U. S., at ___ (slip
op., at 9); Mathiason, supra, at 495. Confessions voluntar-
ily made by prisoners in other situations should not be
suppressed. “Voluntary confessions are not merely a
proper element in law enforcement, they are an unmiti-
gated good, essential to society’s compelling interest in
finding, convicting, and punishing those who violate the
law.” Shatzer, supra, at ___ (slip op., at 9) (internal quota-
tion marks and citations omitted).
                              B
   The record in this case reveals that respondent was not
taken into custody for purposes of Miranda. To be sure,
respondent did not invite the interview or consent to it in
advance, and he was not advised that he was free to de-
cline to speak with the deputies. The following facts also
lend some support to respondent’s argument that Miran-
da’s custody requirement was met: The interview lasted
for between five and seven hours in the evening and con-
tinued well past the hour when respondent generally went
to bed; the deputies who questioned respondent were
armed; and one of the deputies, according to respondent,
“[u]sed a very sharp tone,” App. to Pet. for Cert. 76a, and,
on one occasion, profanity, see id., at 77a.
   These circumstances, however, were offset by others.
Most important, respondent was told at the outset of the
interrogation, and was reminded again thereafter, that he
could leave and go back to his cell whenever he wanted.
                     Cite as: 565 U. S. ____ (2012)                  15

                         Opinion of the Court

See id., at 89a–90a (“I was told I could get up and leave
whenever I wanted”); id., at 70a–71a. Moreover, respond-
ent was not physically restrained or threatened and was
interviewed in a well-lit, average-sized conference room,
where he was “not uncomfortable.” Id., at 90a; see id., at
71a, 88a–89a. He was offered food and water, and the
door to the conference room was sometimes left open. See
id., at 70a, 74a. “All of these objective facts are consistent
with an interrogation environment in which a reasonable
person would have felt free to terminate the interview and
leave.” Yarborough, supra, at 664–665.
   Because he was in prison, respondent was not free to
leave the conference room by himself and to make his own
way through the facility to his cell. Instead, he was es-
corted to the conference room and, when he ultimately
decided to end the interview, he had to wait about 20
minutes for a corrections officer to arrive and escort him to
his cell. But he would have been subject to this same
restraint even if he had been taken to the conference room
for some reason other than police questioning; under no
circumstances could he have reasonably expected to be
able to roam free.6 And while respondent testified that he
——————
    6 Respondent did not testify to the contrary. The following colloquy

occurred at his Miranda hearing:
“Q. You’re not generally allowed to just roam around Lenawee County
Jail on your own, are you?
“A. No, I never have.
“Q. So wouldn’t it make sense to you, since you had that experience,
that in fact you would have been escorted just like you were escorted
. . . into this conference room?
“A. That makes common sense.
“Q. So when they said that you were free to leave and you get up—
could get up and go and all you had to do was tell them you wanted to
go, in your mind, did you understand that to mean that somebody
would come get you and take you back to your cell?
“A. But that doesn’t give me freedom to just get up and walk away.
“Q. I understand it doesn’t—
“A. So, no.
16                        HOWES v. FIELDS

                         Opinion of the Court

“was told . . . if I did not want to cooperate, I needed to go
back to my cell,” these words did not coerce cooperation by
threatening harsher conditions. App. to Pet. for Cert. 71a;
see id., at 89a (“I was told, if I didn’t want to cooperate,
I could leave”). Returning to his cell would merely have
returned him to his usual environment. See Shatzer,
supra, at ___ (slip op., at 14) (“Interrogated suspects who
have previously been convicted of crime live in prison.
When they are released back into the general prison popu-
lation, they return to their accustomed surroundings and
daily routine—they regain the degree of control they had
over their lives prior to the interrogation”).
  Taking into account all of the circumstances of the
questioning—including especially the undisputed fact that
respondent was told that he was free to end the question-
ing and to return to his cell—we hold that respondent was
not in custody within the meaning of Miranda.
                         *    *     * 

     The judgment of the Court of Appeals is

                                                             Reversed.

—————— 

“Q. The question is this, sir, not whether you had freedom to get up

and walk away, but did you understand that what that meant was that

a jailer would come get you and— 

“A. No— 

“Q. —take you back to your cell?

“A. I did not understand that. 

“Q. You didn’t? 

“A. No. 

“Q. Why not? That’s how you got there.

“A. Because I did not know if a jailer would take me back or if one of

those gentlemen would take me back. 

“Q. But you understood that, if you asked, one of them or a jailer would 

take you back to your cell? 

“A. I assumed that. 

“Q. And you believed that to be true?

“A. I assumed that.” App. to Pet. for Cert. 91a–92a.

                 Cite as: 565 U. S. ____ (2012)           1

                    Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 10–680
                         _________________


CAROL HOWES, WARDEN, PETITIONER v. RANDALL
               LEE FIELDS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE SIXTH CIRCUIT

                     [February 21, 2012]


   JUSTICE GINSBURG, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, concurring in part and dissent-
ing in part.
   Given this Court’s controlling decisions on what counts
as “custody” for Miranda purposes, I agree that the law is
not “clearly established” in respondent Fields’s favor. See,
e.g., Maryland v. Shatzer, 559 U. S. ___, ___ (2010) (slip
op., at 13–16); Thompson v. Keohane, 516 U. S. 99, 112
(1995). But I disagree with the Court’s further determina-
tion that Fields was not in custody under Miranda. Were
the case here on direct review, I would vote to hold that
Miranda precludes the State’s introduction of Fields’s
confession as evidence against him.
   Miranda v. Arizona, 384 U. S. 436 (1966), reacted to
police interrogation tactics that eroded the Fifth Amend-
ment’s ban on compulsory self-incrimination. The opinion
did so by requiring interrogators to convey to suspects
the now-familiar warnings: The suspect is to be informed,
prior to interrogation, that he “has a right to remain si-
lent, that any statement he does make may be used as
evidence against him, and that he has a right to the pres-
ence of an attorney, either retained or appointed.” Id., at
444.
   Under what circumstances are Miranda warnings re-
quired? Miranda tells us “in all settings in which [a per-
2                     HOWES v. FIELDS

                    Opinion of GINSBURG, J.

son’s] freedom of action is curtailed in any significant
way.” Id., at 467. Given the reality that police interroga-
tors “trad[e] on the weakness of individuals,” i.e., their
“insecurity about [themselves] or [their] surroundings,”
id., at 455, the Court found the preinterrogation warnings
set out in the opinion “indispensable,” id., at 469. Those
warnings, the Court elaborated, are “an absolute prerequi-
site in overcoming the inherent pressures of the interroga-
tion atmosphere,” id., at 468; they “insure” that the sus-
pect is timely told of his Fifth Amendment privilege, and
his freedom to exercise it, id., at 469.
   Fields, serving time for disorderly conduct, was, of
course, “i[n] custody,” but not “for purposes of Miranda,”
the Court concludes. Ante, at 14. I would not train, as the
Court does, on the question whether there can be custody
within custody. Instead, I would ask, as Miranda put it,
whether Fields was subjected to “incommunicado interro-
gation . . . in a police-dominated atmosphere,” 384 U. S., at
445, whether he was placed, against his will, in an inher-
ently stressful situation, see id., at 468, and whether his
“freedom of action [was] curtailed in any significant way,”
id., at 467. Those should be the key questions, and to each
I would answer “Yes.”
   As the Court acknowledges, Fields did not invite or
consent to the interview. Ante, at 14. He was removed
from his cell in the evening, taken to a conference room in
the sheriff ’s quarters, and questioned by two armed depu-
ties long into the night and early morning. Ibid. He was
not told at the outset that he had the right to decline to
speak with the deputies. Ibid. Shut in with the armed
officers, Fields felt “trapped.” App. to Pet. for Cert. 71a.
Although told he could return to his cell if he did not want
to cooperate, id., at 71a–72a, Fields believed the deputies
“would not have allowed [him] to leave the room,” id., at
72a. And with good reason. More than once, “he told the
officers . . . he did not want to speak with them anymore.”
                   Cite as: 565 U. S. ____ (2012)                 3

                      Opinion of GINSBURG, J.

617 F. 3d 813, 815 (CA6 2010). He was given water, App.
to Pet. for Cert. 74a, but not his evening medications,
id., at 79a.* Yet the Court concludes that Fields was in
“an interrogation environment in which a reasonable person
would have felt free to terminate the interview and leave.”
Ante, at 15 (quoting Yarborough v. Alvarado, 541 U. S.
652, 665 (2004)).
  Critical to the Court’s judgment is “the undisputed fact
that [Fields] was told that he was free to end the question-
ing and to return to his cell.” Ante, at 17. Never mind
the facts suggesting that Fields’s submission to the over-
night interview was anything but voluntary. Was Fields
“held for interrogation”? See Miranda, 384 U. S., at 471.
Brought to, and left alone with, the gun-bearing deputies,
he surely was in my judgment.
  Miranda instructed that such a person “must be clearly
informed that he has the right to consult with a lawyer
and to have the lawyer with him during interrogation.”
Ibid. Those warnings, along with “warnings of the right
to remain silent and that anything stated can be used in
evidence against [the speaker],” Miranda explained, are
necessary “prerequisite[s] to [an] interrogation” compati-
ble with the Fifth Amendment. Ibid. Today, for people
already in prison, the Court finds it adequate for the police
to say: “You are free to terminate this interrogation and
return to your cell.” Such a statement is no substitute for
one ensuring that an individual is aware of his rights.
  For the reasons stated, I would hold that the “incommu-
nicado interrogation [of Fields] in a police-dominated
atmosphere,” id., at 445, without informing him of his
rights, dishonored the Fifth Amendment privilege Miran-
da was designed to safeguard.
——————
  * Each night, Fields took an antidepressant and, due to his kidney
transplant surgery, two antirejection medications. App. to Pet. for
Cert. 79a.